DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention 1 and Species 2 in the reply filed on 27 December 2021 is acknowledged.
Newly submitted claims 21-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The Applicant’s disclosure describes a number of different species that vary based on the relative number of extruding systems 10, injection outlets 12, discharging channels 20, molding devices 30, feeding ports 35, and hollow spaces 31. See Figures 1A-G.
Claim 1 requires an extruding system, a discharging channel including an outlet, and a plurality of molding devices configured to receive a mixture from the outlet, each molding device including a hollow space and a feeding port. Claim 21 requires an extruding system, a plurality of discharging channels, each including an outlet, and a plurality of molding devices configured to receive a mixture from the outlet(s), each molding device including a hollow space and a 
Notably, claim 1 is generic to the species of Figure 1A in the case where an additional molding device 30 is provide. See paragraph 59 of the Applicant’s specification, which describes Figure 1A and states that one discharging channel 20 can correspond to more than one molding device 30. Claim 21 is generic to the species of Figure 1B in the case where the molding device 30 on the right has an additional feeding port 35. See paragraph 62 of the Applicant’s specification, which describes Figure 1B and states that each of the molding devices 30 can include one or more feeding ports 35, with the molding devices 30 potentially having the same number of feeding ports as each other. However, claim 1 is not generic to the species of Figure 1B because claim 1 requires a plurality of molding devices configured to receive a mixture from the outlet. In Figure 1B, each outlet serves a single molding device.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21-31 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
The drawings are objected to because reference numeral 362 should be present in Figure 1. See paragraph 48 and Figure 20.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “supporting device” in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding a supporting device 40 in paragraphs 85-90, with the supporting device 40 including first and second elements 41 and 42 that engage with one another to lock the discharging channel 20 to the molding device 30. The first element 41 protrudes from the extruding system 10 or discharging channel 20, and the second element 42 is disposed on each of the molding devices 30. See also Figures 9-11.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Currently, claim 9 recites sufficient structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the plurality of molding devices are arranged in a line, a row, an arc, or a curve”. The recitation of these different options suggests that there are distinctions between them. However, it is unclear what the difference is between a line of molding devices and a row of molding devices. Similarly, it is unclear what the difference is between an arc of molding devices and a curve of molding devices. This inconsistency makes the scope of the claim unclear. For purposes of examination, the terms “line” and “row” will be interpreted as having the same scope, and the terms “arc” and “curve” will be interpreted as having the same scope.
Claim 10 depends from claim 1, which introduces a plurality of molding devices, each including a feeding port. Claim 10 requires a cover configured to move between a first position and a second position, where “the first position is away from the feeding port”, and “the second position is above the feeding port”. Given that there are a plurality of feeding ports, it is unclear which feeding port is being referred to in claim 10. Alternatively, claim 10 may have been intended to specify that there is a cover for each feeding port. For purposes of examination, claim 10 will be interpreted as reciting “one of the feeding ports” and “the one of the feeding ports” rather than “the feeding port”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Application Publication No. DE 33 12 830 (“Bauer”), cited in an IDS.
Regarding claim 1, Bauer discloses an injection-molding system (see Figures 1 and 2 and paragraphs 8 and 9 of the attached translation), comprising:
an extruding system (the mixing head 8; see Figures 1 and 2 and paragraph 9) configured to produce a mixture of a polymeric material and a blowing agent (see paragraphs 1, 2, and 9; isocyanate is a blowing agent);
a discharging channel (the channel leading to the outlet opening 9; see Figure 2) communicable with the extruding system (see Figure 2 and paragraph 9) and including an outlet (the outlet opening 9; see Id.) disposed away from the extruding system (see Figure 2) and configured to discharge the mixture (see paragraph 9); and

a hollow space (the mold cavities 2-5; see Figure 1); and
a feeding port (the pouring channels 6; see Figures 1 and 2 and paragraph 8) communicable with the hollow space and engageable with the outlet (see Figures 1 and 2 and paragraphs 8 and 9).

Regarding claim 2, Bauer discloses wherein the plurality of molding devices are arranged in a line/row (see Figure 1; see also the rejection of claim 2 under 35 U.S.C. 112).

Regarding claim 8, Bauer discloses a supporting device configured to facilitate an engagement of the discharging channel and each of the plurality of molding devices (the slide 18 and guide pieces 19 and 20; see Figures 1 and 2 and paragraph 10).

Regarding claim 9, Bauer discloses wherein the supporting device includes first and second elements configured to engage with each other (the slide 18 and guide pieces 19 and 20; see Figures 1 and 2 and paragraph 10), the first element protrudes from the extruding system or the discharging channel (the slide 18; see Figure 2 and paragraph 10), and the second element is disposed on each of the plurality of molding devices (the guide pieces 19 and 20; see Figures 1 and 2 and paragraph 10).
claim 10, Bauer discloses a cover configured to move between a first position and a second position (the slide 18; see Figures 1 and 2 and paragraphs 10-13), wherein the first position is away from the feeding port, and the second position is above the feeding port (see Id.; the pouring channels 6 are selectively blocked by the slide 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0172039 (“Imai”).
Regarding claim 3, in Bauer, the mixing head 8 is located to the side of the molding devices. See Figure 1 and paragraph 7.
Imai discloses that an injection unit 30 can be located to the side of a mold 37, 38 in an injection molding machine containing multiple molds. See Figures 2A and 2B and paragraph 6. Imai also discloses that an injection unit 70 can be located above a mold 97, 98 in an injection molding machine containing multiple molds. See Figure 4A and paragraph 33.
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer, as applied to claim 1 above, and further in view of U.S. Patent No. 3,448,490 (“De Ryck”) and German Patent Application Publication No. DE 10 2009 060 526 (“Siebold”).
Regarding claim 6, Bauer discloses that the mixing head 8 moves relative to the mold cavities 2-5. See paragraphs 9, 10, and 12.
De Ryck discloses a similar arrangement to Bauer except that the injection head 1 is stationary and the molds move relative to the injection head 1 via trolleys 6. See Figures 1 and 2, lines 15-20 in column 1, and line 70 of column 1 to line 26 of column 2.
Siebold discloses a molding arrangement where a filling device 9 moves relative to stationary presses 1. See Figure 1 and paragraphs 30 and 31 of the attached translation. Siebold also discloses a molding arrangement where the filling device 9 is stationary and the presses 1 move relative to the filling device 9. See Figure 2 and paragraphs 30 and 32.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the mixing head 8 of Bauer stationary In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Regarding claim 7, please see the rejection of claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer.
Regarding claim 11, Bauer discloses sequentially discharging the mixture into each of the plurality of molding devices. See Figure 1 and paragraphs 9, 10, and 12. Bauer does not explicitly disclose a control unit for accomplishing this. However, broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04(III), which discusses In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/857,092 in view of Bauer, Imai, or Siebold.
Claim 1 of the copending application discloses all the limitations of claim 1 of the present application except for the plurality of molding devices. Claim 1 of the copending application only discloses a single molding device. However, it is well known in the art to provide multiple molding devices. See any of Bauer, Imai, or Siebold. Accordingly, it would have been obvious to one of ordinary skill in the art to have duplicated the molding device of the copending application. See also MPEP 2144.04(VI)(B).
Claim 1 of the copending application also discloses the limitations of claims 8 and 9 of the present application. Claim 12 of the copending application discloses the limitations of claim 10 of the present application.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744